IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                          Assigned on Briefs September 11, 2007

                      PAUL HAYES v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                            No. P-27839    Paula Skahan, Judge



                   No. W2006-02344-CCA-R3-PC - Filed January 23, 2008


The petitioner, Paul Hayes, appeals the denial of his petition for post-conviction relief. On appeal,
he contends that the trial court erred in denying his petition for relief but provides no proof of
ineffective assistance of counsel. Therefore, the judgment from the post-conviction court is
affirmed.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID H. WELLES and
ALAN E. GLENN , JJ., joined.

William Anderson, Jr., Memphis, Tennessee, for the appellant, Paul Hayes.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Anita Spinetta, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

        The petitioner, Paul Hayes, was convicted of aggravated burglary and two counts of
aggravated robbery and received an effective seventy-five-year sentence. He appealed his
convictions, and they were affirmed by this court. State v. Paul Hayes, No. W2001-02637-CCA-R3-
CD, 2002 Tenn. Crim. App. LEXIS 1043, at *2 (Tenn. Crim. App. Dec. 6, 2002). He filed a petition
for post-conviction relief, alleging that he received ineffective assistance of counsel in nine areas.
Following a hearing, the post-conviction court found that counsel provided effective assistance and
that no relief was warranted.

        On appeal, the petitioner argues that the post-conviction court erred in concluding he did not
receive ineffective assistance of counsel. However, in his brief, he does not provide any citations
to the record nor does he provide any authority to bolster his conclusion. Our review of the
petitioner’s brief reflects that he has failed to adequately brief the issues. A petitioner waives an
issue when he fails to adequately brief the issue. State v. Schaller, 975 S.W.2d 313, 318 (Tenn.
Crim. App. 1997).

        Here, the petitioner has outlined case law that demonstrates how to show ineffective
assistance of counsel and then states his position that the totality of circumstances in this case
reflects that the level of representation he received was not sufficient. He does not cite to the record
or the post-conviction proceeding to give any example or argument as to how his counsel was
ineffective. Quite simply, the petitioner has not shown how the post-conviction court erred in
denying his petition for post conviction relief. Therefore, the petitioner is not entitled to any relief.

                                              Conclusion

       Based on the foregoing and the record as a whole, we affirm the judgment from the post-
conviction court.




                                                         ___________________________________
                                                           JOHN EVERETT WILLIAMS, JUDGE




                                                  -2-